Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 1 of 14




          EXHIBIT 1
                       Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 2 of 14




                                                                                                                        NTP / ALL
                                                                                                     Transmittal Number: 22445091
Notice of Service of Process                                                                            Date Processed: 12/17/2020

Primary Contact:           WF West - WF Bank
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       Wells Fargo & Company
                                              Entity ID Number 2324995
Entity Served:                                Charles W. Scharf CEO and President, Wells Fargo & Company
Title of Action:                              Billy Dixon vs. Wells Fargo Bank
Matter Name/ID:                               Billy Dixon vs. Wells Fargo Bank (10750107)
Document(s) Type:                             Interrogatories
Nature of Action:                             Contract
Court/Agency:                                 New York County Supreme Court, NY
Case/Reference No:                            160028/2020
Jurisdiction Served:                          New York
Date Served on CSC:                           12/15/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         Charles W. Scharf CEO and President, Wells Fargo & Company
How Served:                                   Client Direct
Sender Information:                           Billy Dixon
                                              405-519-4003
Client Requested Information:                 Matter Management User Groups: [DNA NV]
                                              Routing Rules (CSC): R1652
                                              Classification: Standard

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
            Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 3 of 14


SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                  --------------------x
BILLY DIXON

                         Plaintiff/Petitioner,

          against    -                                      Index No.
WELLS FARGO BANK, N.A.

                              Defendant/Respondent.
         ---------------------------------------------------x
                                  NOTICE OF ELECTRONIC FILING
                                             (Mandatory Case)
                                         (Uniform Rule § 202.5-bb)

     You have received this Notice because:

            1)The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
            New York State Courts E-filing system ("NYSCEF"), and

            2) You are a DefendantlRespondent (a party) in this case.

      • If you are represented by an attorney:
        Give this Notice to your attorney. (Attorneys: see "Information for Attorneys" pg. 2).

      • If you are not represented by an attorney:
        You will be served with all documents in paper and you must serve and file your
        documents in paper, unless you choose to participate in e-filing.

        If you choose to participate in e-filing, you must have access to a computer and a
       scanner or other device to convert documents into electronic format, a connection
       to the internet, and an e-mail address to receive service of documents.

       The benefits of participating in e-filing include:

                   • serving and filing your documents electronically

                   • free access to view and print your e-filed documents

                   • limiting your number of trips to the courthouse

                   • paying any court fees on-line (credit card needed)

     To register for e-filing or for more information about how e-filing works:

      • visit: wwwiycos. ov/efHeu reresented or
      • contact the Clerk's Office or Help Center at the court where the case was filed. Court
        contact information can be found at www.rjycaurov

                                           Page 1 of 2                         EFM-1
                Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 4 of 14


       To find legal information to help you represent yourself visit wwwrvjpourthep.gov

                                                       Information for Attorneys
                                              (E-filing is Mandatory for Attorneys)

       An attorney representing a party who is served with this notice must either:

             1) immediately record his or her representation within the e-filed matter on the
             NYSCEF site www courts          f ; or

                2) file the Notice of Opt-Out form with the clerk of the court where this action is
                pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                attorneys who certify in good faith that they lack the computer hardware and/or
                scanner and/or internet connection or that they lack (along with all employees subject
                to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

       For additional information about electronic filing and to create a NYSCEF account, visit the
       NYSCEF website at wwwçou.qov/efile or contact the NYSCEF Resource Center
       (phone: 646-386-3033; e-mail: ny...c:fnyccurt.


Dated: November 19, 2020


Billy Dixon                                              505 W 37th St., #2108
                Name
 Pro Se                                                   New York, NY 10018

                Firm Name                                               Address

                                                          (405) 519-4003
                                                                        Phone

                                                          bdixon0504@yahoo.com
                                                                       E-Mail


To:    Wells Fargo Bank, N.A.




                                                                                      2/24/20


      Index #                                 Page 2 of 2                           EFM-1
          Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 5 of 14




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

BILLY DIXON,                        )      SUMMONS
                                    )
                     Plaintiff,     )
                                    )
      -against-                     )
                                           Index No.
                                    )
Wells Fargo Bank,                   )                          2020
                                    )       Date Index No, Purchase
              Defendant.            )


To the Person(s) Named as Defendant(s) above:

       PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to appear in this

action by serving an Answer to the Complaint and notice of appearance on the plaintiff(s) at the

address: 505 W 37th St., #2108 New York, NY 10018, and to do so within 20 days after the service

of this Summons (not counting the day of service itself) and Complaint, or within 30 days after

service is complete if the Summons and Complaint is not delivered personally to you within the

State of New York,


       YOU ARE HEREBY NOTIFIED THAT should you fail to answer the Complaint or appear,

a judgment will be entered against you by default for the relief demanded below.


Dated: November 20, 2020                            /s Billy Dixon
                                                    Billy Dixon
                                                    Pro Sc
           Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 6 of 14




Defendant(s) Wells Fargo, 2711 Centerville Road, Suite 400, Wilmington, New Castle County,
Delaware 19808

Notice: The nature of this action is an action for conversion, fraud and unfair and deceptive acts
related to your wrongful closure of an account I opened, and for your refusal to acknowledge the
true reason for closure

The relief sought is money damages in excess of $100,000

Should defendant(s) fail to appear herein, judgment will be entered by default for the sum of
$100,000, with interest form the date of November 16, 2020, and the costs of this action.

Venue:

         Plaintiff designates New York County as the place of trial. The basis of this designation


x Plaintiff(s) residence in New York County
LI Defendant(s) residence in Queens County
LI Other [See CPLR Article 5]:
            Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 7 of 14




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

BILLY DIXON,                          )
                                      )
                      Plaintiff,      )      Index No,
                                      )
      -against-

Wells Fargo Bank,                     )       COMPLAINT
                                      )
                Defendant.            )


TO THE SUPREME COURT OF THE STATE OF NEW YORK

       The Complaint of Plaintiff, appearing pro se, respectfully shows and alleges and show as

follows:

                               PARTIES AND JURISDICTION

       1.       Plaintiff is a citizen and resident of New York County, New York. Plaintiff is a

"consumer" under New York Consumer Protection and Unfair Trade laws.

       2.       Defendant Wells Fargo Bank, National Association ("Wells Fargo") is a company

organized and existing under the laws of a state other than New York, and does business through

its agents and employees throughout New York County and New York State. Wells Fargo is a

financial services company with $1.5 trillion in assets, and provides banking, insurance,

investments, mortgage, and consumer and commercial finance through more than 9,000 locations,

12,000 ATMs, and the Internet. It has approximately 265,000 full-time employees, and its parent

company was ranked 26th on Fortune Magazine's 2018 rankings of America's 500 largest

corporations.

       3.       This Court has jurisdiction over the subject matter herein and the parties hereto.
             Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 8 of 14




                                    NATURE OF THE ACTION

       4.       This action involves the unexplained and fraudulent closing of an account opened

by Plaintiff at a Wells Fargo branch in New York County. Since at least 2015, Defendant has faced

numerous investigations   -   both criminal and civil   -   into the wrongful and fraudulent opening and

closing of consumer accounts. These investigations have harmed Defendant's reputation, and cost

Defendant nearly four billion dollars in fines and penalties.

       5.       In 2013, Plaintiff opened a checking account at Wells Fargo with $750 in U.S.

Dollars. Defendant willfully accepted Plaintiffs money, opened an account, and issued Plaintiff a

debit card to be used at points of sale and ATM locations for access to his money.

       6.       Plaintiffs first attempt to use the debit card failed and when he contacted Defendant,

a Wells Fargo employee informed Plaintiff that Defendant closed his the account due to suspected

fraudulent activity. Plaintiff went to his Wells Fargo branch and requested a return of his $750

immediately but was informed that he would be mailed a check in 2 to 4 weeks. Plaintiff ultimately

received his funds via check from Defendant in more than 3 weeks.

        7.      Prior to its closure by the Defendant, Plaintiff had not used the account, and did not

engage in any fraudulent activity. Plaintiffs inquiries into the true reason for closure were ignored

by Defendant. Due to the closure of the account, Plaintiff was unable to secure an apartment he

found for rent and was forced to search for another apartment in New York City while working a

full time job. Plaintiff lived in temporary housing (at an increased weekly rate over what he

arranged for rent) for another 90 days.

        8.       In 2020, Defendant delivered, via FedEx overnight delivery to Plaintiff, a letter and

a check notifying Plaintiff, and admitting for the first time, that Defendant wrongfully closed
            Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 9 of 14




Plaintiff's account. Plaintiff looked into the matter and learned that Defendant's actions with

regard to bank accounts such as his    -   closing/freezing a consumer's account while stating that it

was for suspected fraud but without evidence of any actual fraud, and withholding money from

the consumer without reason    -   were a common practice of Defendant's, In fact, Defendant faced

investigations into the practice by the Consumer Financial Protection Bureau, a fact it disclosed in

2018 and 2019, in filings made with the Securities and Exchange Commission,

       9.       On information and belief, in 2019 or 2020, Defendant acknowledged to the

Consumer Financial Protection Bureau and the Department of Justice that it wrongfully and

fraudulently closed accounts such as Plaintiff's and in the same manner it did Plaintiff's. Defendant

has not made full disclosure about this practice to Plaintiff or others and it is Plaintiff's belief that

the failure to fully disclose this is an effort by Defendant to hide its bad acts from the public,

including former customers harmed by Defendant's conduct.

                                     FACTUAL ALLEGATIONS

        10.     According to litigation filed in another jurisdiction by a former Wells Fargo

employee, Wells Fargo wrongfully closed accounts like Plaintiff's rather than investigating if fraud

actually occurred. Plaintiff engaged in this course of conduct to save money on investigations.

This practice was widespread throughout Defendant branches.

        11.     When Wells Fargo opens a new account or commences new banking services for a

customer it receives a "consumer report," as that term is defined in 15 U.S.C. § 168 la(d)(1), on

the customer.

        12.     On information and belief, Wells Fargo obtains consumer reports via C1iexSystem,

 Inc. According to ChexSystems' website, it "is a consumer-reporting agency governed by the

 federal Fair Credit Reporting Act (FCRA) and other laws."
          Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 10 of 14




       13.     On information and belief, Wells Fargo reports information about a consumer and

the closure of his or her account to ChexSystem, Inc. The reporting of such information is governed

by 18 U.S.C. § 1005.

       14,     Customers whose accounts were closed in the same manner as Plaintiff suffer

significant harm in numerous ways from Wells Fargo's fraudulent practices, including but not

limited to the following: (a) customers will have false and harmful information reported to

ChexSystems, harming the customers' ability to obtain accounts at other banks; and (b) customers

lose the ability to access money that is unquestionably their money until Wells Fargo processes

the customers' refund. But for Wells Fargo's practices, its customers would not have suffered

derogatory references on their credit reports, or lost the use of their money.

        15.    Astonishingly, Wells Fargo hid this practice from customers and continues to hide

the facts about their actions from customers affected by the practice.

        16.    Wells Fargo knew or should have known that its employees were wrongfully

closing accounts without cause, and that it was withholding money from customers without cause.

        17.    Despite Wells Fargo's knowledge of the wrongful closure of accounts by its

employees, it has done little, if anything, to remedy these practices. While Wells Fargo has sent

out letters and checks to those affected, those efforts have been, at most, cosmetic, and ultimately

benefit Wells Fargo by creating the illusion that it had taken some action to address the problem

when, in fact, it had not.

        18.     On information and belief, Defendant reported false, negative information about

 the closure of his account to ChexSystems.

                                  FIRST CAUSE OF ACTION
               (Violation of the Consumer Protection from Deceptive Practices Act)

        19.     Plaintiff realleges the allegations set forth above as if repeated verbatim herein,
                Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 11 of 14

I



           20,     Wells Fargo engages in substantial sales and marketing of its financial products and

    services within the State of New York. These actions, along with decisions to close accounts, are

    aimed at consumers.

           21.     Wells Fargo's unlawful, unfair, and fraudulent business acts and practices, as

    described above, include, but are not limited to, wrongfully closing accounts without reason,

    consent, knowledge, or authorization of Plaintiffs, and wrongfully reporting information about

    those accounts to third parties. The Defendant's acts and practices were misleading in a material

    way.

           22.        Plaintiff has been damaged by these practices.

           23.        Wells Fargo's conduct, as described herein, violates New York consumer

    protection law, the criminal laws of the United States, and laws that regulate against unfair and

    deceptive acts.

            24.       Plaintiff has suffered an ascertainable loss due to the unlawful actions of Wells

    Fargo, entitling Plaintiff to recover actual damages in an amount to be proven at trial, punitive

    damages, and an award of attorney fees and costs if any are incurred.



                                       SECOND CAUSE OF ACTION
                                             (Conversion)

            25.       Plaintiff realleges the allegations set forth above as if repeated verbatim herein.

            26,       Plaintiff deposited money that belonged to him in a Wells Fargo bank. Wells Fargo

     intentionally, or without authorization, cut off Plaintiff's access to his money when it closed the

     account.

            27.       Defendant's actions interfered with Plaintiff's right to his property and excluded

     him from accessing and using his money.
                Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 12 of 14

I



              28.    At all times relevant to this action, Plaintiff had the right to possess, access, and use

    his money.

              29.    Defendant's actions caused damage to Plaintiff in an amount to be determined by

    the trier of fact.

                                          THIRD CAUSE OF ACTION
                                                  (Fraud)

              30.    Plaintiff realleges the allegations set forth above as if repeated verbatim herein,

              31.    Defendant's representation that it closed Plaintiffs account for fraudulent activity

    was a representation of a material fact.

              32.    Defendant's representation about the reason for closing Plaintiffs account the was

    untrue,

              33.    Defendant knew the representation was untrue when making the representation.

              34.    The representation was made with the intent to deceive Plaintiff and to make

    Plaintiff not ask questions or seek relief earlier than the filing of this suit. Defendant made this

    representation to induce Plaintiff to accept the closure without complaint or inquiry.

              35.        Plaintiffjustifiably relied on the representation of Defendant regarding his account.

              36.        Plaintiff suffered damage when he relied on Defendant's false statement, causing

    damage to Plaintiff.

              37.        Plaintiff has suffered an ascertainable loss due to the fraud committed by Wells

    Fargo, entitling Plaintiff to recover actual damages in an amount to be proven at trial, as well

     punitive damages to deter Defendant's conduct.
           Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 13 of 14




                                    FOURTH CAUSE OF ACTION
                                         (Consumer Fraud)

        38.     Plaintiff realleges the allegations set forth above as if repeated verbatim herein,

        39.      Defendant engaged in a consumer oriented misleading practice related to the

closure of Plaintiffs account and withholding his money from him.

        40.      Defendants misleading practice injured Plaintiff.

        41.      Defendant's actions caused damage to Plaintiff in an amount to be determined by

the trier of fact.

Plaintiff requests judgments against Defendants as follows:

        A.       Declaring Wells Fargo's actions to be unlawful;

        B.       Permanently enjoining Wells Fargo from performing further unfair and unlawful

acts as alleged herein;

        C.           For all recoverable compensatory, statutory, and other damages sustained by

Plaintiff, including disgorgement, and all other relief allowed under applicable law;

         D.      For costs;

         E,      For both pre-judgment and post-judgment interest on any amounts awarded;

         F.      For treble damages insofar as they are allowed by applicable laws;

         G.      For payment of attorneys' fees and expert fees, if incurred to prosecute this action

as may be allowable under applicable law; and

         H.          For such other and further relief, including declaratory relief, as the Court may

deem proper.



 Plaintiff hereby demands a trial by jury on all issues so triable,
        Case 1:21-cv-00010 Document 1-1 Filed 01/04/21 Page 14 of 14




                                        Is Billy Dixon
                                        Billy Dixon
                                        505 W 37th St., #2108
                                        New York, NY 10018
                                        (405) 519-4003
                                        Pro Se



November 19, 2020.
